TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00673-CR



                               Michael Todd Englert, Appellant

                                                v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
      NO. B-16-0824-SB, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Michael Todd Englert was charged with aggravated assault with a deadly

weapon, a second degree felony. Tex. Penal Code § 22.02(a)(2). After a jury trial, the trial court

rendered a judgment of conviction for the underlying offense. The trial court assessed Englert’s

punishment at eight years in the Texas Department of Criminal Justice-Institutional Division.

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

86–87 (1988).
                Appellant’s counsel has represented to the Court that he has provided copies of the

motion and brief to appellant; advised appellant of his right to examine the appellate record and file

a pro se brief; and provided appellant with a form motion for pro se access to the appellate record

along with the mailing address of this Court. See Kelly v. Smith, 436 S.W.3d 313, 319-21 (Tex.

Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Englert has not

filed a pro se brief.

                We have conducted an independent review of the record, including appellate counsel’s

brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the record

presents no arguably meritorious grounds for review and the appeal is frivolous.

                Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: September 27, 2018

Do Not Publish




                                                  2